963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garnell Steven HILL, Plaintiff-Appellant,v.Captain J. HOUCK, (West Compound), Defendant-Appellee.
No. 90-7505.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 13, 1992Decided:  May 26, 1992

Garnell Steven Hill, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for Appellee.
Before RUSSELL, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Garnell Steven Hill appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hill v. Houck, No. CA-89-926-B (D. Md. Oct. 31, 1990).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We assume that the notice of appeal was timely filed in accordance with  Houston v. Lack, 487 U.S. 266 (1988)